DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-18 are currently pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b)  as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 1, line 7-8, recites “for compression separate from the drive unit”.  This renders the claim indefinite, as it is unclear what is supposed to be meant by “compression separate from the drive unit”.  The claim states the compressor is “coupled to the drive shaft”, and that the drive shaft is a part of the drive unit.  It is unclear how the “compression” is meant to be separate from the drive unit if the compressor has a direct structural connection to the drive unit’s drive shaft.  Thus it is unclear what the claim means by the term “separate” (i.e. physically separate? fluidly separate?).
Claim 2, lines 2-3, recites “the closed loop cycle”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9, line 8, recites “for compression separate from the drive unit”.  This renders the claim indefinite, as it is unclear what is supposed to be meant by “compression separate from the drive unit”.  The claim states the compressor is “coupled to the drive shaft”, and that the drive shaft is a part of the drive unit.  It is unclear how the “compression” is meant to be separate from the drive unit if the compressor has a direct structural connection to the drive unit’s drive shaft.  Thus it is unclear what the claim means by the term “separate” (i.e. physically separate? fluidly separate?).
Claim 17, line 11, recites “for compression separate from the drive unit”.  This renders the claim indefinite, as it is unclear what is supposed to be meant by “compression separate from the drive unit”.  The claim states the compressor is “coupled to the drive shaft”, and that the drive shaft is a part of the drive unit.  It is unclear how the “compression” is meant to be separate from the drive unit if the compressor has a direct structural connection to the drive unit’s drive shaft.  Thus it is unclear what the claim means by the term “separate” (i.e. physically separate? fluidly separate?).
Claim 10, lines 2-3, recites “the closed loop cycle”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3-8, 11-16, 18 are rejected by virtue of dependence on claims 1 & 9 respectively.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 6, 9, 11, 14, 17 & 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harada (US 2010/0089023).
Regarding independent claim 1, Harada discloses a waste heat recovery system (Harada Fig. 1) comprising: 
a drive unit 2 (gas turbine) having a drive shaft (Para. 0077, “a compressor 1, a gas turbine 2, an electric generator 3, a steam turbine 4, and a gas compressor 5 are provided on the same rotating shaft”, Harada Fig. 1); 
a compressor 5 (gas compressor) coupled to the drive shaft (Harada Fig. 1, Para. 0077); and 
a waste heat recovery cycle 8 (“waste heat boiler”) that utilizes a waste heat of the drive unit 2 to evaporate a working fluid flowing to an expansion mechanism 4 (steam turbine) coupled to a rotating shaft of the compressor 5 (Harada Fig. 1, Para. 0078-79, “An exhaust gas discharged from the gas turbine 2 has its heat recovered by a waste heat boiler 8, and steam is generated in the waste heat boiler 8”), the expansion mechanism 4 configured to transmit a mechanical power to the compressor 5 via the rotating shaft for compression separate from the drive unit (the steam turbine is driven by the evaporated working fluid, and since the steam turbine 4 and gas compressor 5 are coupled to the same shaft, the steam turbine contributes to the driving of the gas compressor 5; the gas compressor compresses a gas that is separate from the working fluid of the drive unit), thereby reducing a power required by the drive unit to drive the compressor (since the steam turbine and drive unit are coupled to the same rotating shaft as the gas compressor, the steam turbine contributes power to the driving of the gas compressor, thereby reducing the power required by the drive unit to drive the gas compressor than if the drive unit were to drive the gas compressor alone).  
Regarding claim 3, Harada discloses the waste recovery system of claim 1, wherein the waste heat recovery cycle 8 includes an evaporator 12 configured to evaporate the working fluid flowing through a closed loop cycle to the expansion mechanism 4 (Harada Fig. 1, Para. 0079).  
Regarding claim 6, Harada discloses the waste heat recovery system of claim 1, wherein the drive unit is a gas turbine 2 (Para. 0077, Harada Fig. 1).  
Regarding claim 18, Harada discloses the waste heat recovery system of claim 1, wherein the drive shaft is a main drive shaft powering the compressor 5 (the rotating shaft is the primary shaft coupled to the drive unit, expansion mechanism, and gas compressor, Para. 0077, Harada Fig. 1).
Regarding independent claim 9, Harada discloses a method of using waste heat recovery to assist in driving/powering a compression system, comprising: 
coupling a waste heat recovery cycle 8 (waste heat boiler) to a drive unit 2 (gas turbine) and to a compressor 5 (gas compressor), the drive unit being coupled to the compressor (via a common rotating shaft, Para. 0077), wherein the waste heat recovery cycle utilizes a waste heat of the drive unit to evaporate a working fluid (water into steam) flowing to an expansion mechanism 4 (steam turbine) coupled to a rotating shaft of the compressor (Para. 0078-79), the expansion mechanism 4 configured to transmit a mechanical power to the compressor 5 via the rotating shaft (they are coupled to the same rotating shaft, hence the expansion mechanism would transfer power to the compressor) for compression separate from the drive unit (the gas compressor 5 compresses a gas that is separate from the working fluid of the drive unit 2), thereby reducing a power required by the drive unit to drive the compressor (since the steam turbine and drive unit are coupled to the same rotating shaft as the gas compressor, the steam turbine contributes power to the driving of the gas compressor, thereby reducing the power required by the drive unit to drive the gas compressor than if the drive unit were to drive the gas compressor alone).  
Regarding claim 11, Harada discloses the method of claim 9, wherein the waste heat recovery cycle 8 includes an evaporator 12 configured to evaporate the working fluid flowing through a closed loop cycle to the expansion mechanism (Harada Fig. 1, Para. 0079).  
Regarding claim 14, Harada discloses the method of claim 9, wherein the drive unit 2 is a gas turbine (Para. 0077).  
Regarding impendent claim 17, Harada discloses a method comprising: 
heating a working fluid (water) in a closed loop cycle (Harada Fig. 1, Para. 0078-79) to evaporate the working fluid into a gas phase (steam) by directing a waste heat from a drive unit 2 (gas turbine) coupled to a compressor 5 to an evaporator 12 of the closed loop cycle (Para. 0078, “The gas turbine 2 is driven by a combustion gas formed by this combustion. An exhaust gas discharged from the gas turbine 2 has its heat recovered by a waste heat boiler 8, and steam is generated in the waste heat boiler 8”); 
delivering the gas phase of the working fluid in the closed loop cycle to an expansion mechanism 4 (steam turbine) located in the closed loop cycle (Para. 0079, “Steam generated by the waste heat boiler 8 is sent to the steam turbine 4 to drive the steam turbine 4”); 
transmitting a mechanical power to the compressor 5 by operation of the expansion mechanism 4, which is mechanically coupled to a rotating shaft (a common rotating shaft, Para. 0077; the steam turbine 4 is driven by the steam, which then drives the compressor 5), wherein the working fluid evaporated by the evaporator 12 flows through the closed loop cycle to the expansion mechanism 4 (Harada Fig. 1, Para. 0078-79), further wherein the mechanical power is transmitted to the compressor via the rotating shaft for compression separate from the drive unit (the gas compressor 5 compresses a gas that is separate from the working fluid of the drive unit 2), thereby reducing a power required by the drive unit to drive the compressor (since the steam turbine and drive unit are coupled to the same rotating shaft as the gas compressor, the steam turbine contributes power to the driving of the gas compressor, thereby reducing the power required by the drive unit to drive the gas compressor than if the drive unit were to drive the gas compressor alone); and 
condensing an exhaust gas produced by the operation of the expansion mechanism 4 back to a liquid phase to be used as the working fluid flowing through the evaporator of the closed loop cycle (using condenser 10, Para. 0079, “Exhaust steam discharged from the steam turbine 4 is cooled in a condenser 10 for condensation. The resulting condensate water receives heat from the waste heat boiler 8 to become steam again, and the steam is sent to the steam turbine 4”).  

Claims 1, 3-6, 9, 11, 14, 17, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Craig (US 3,500,636).
Regarding independent claim 1, Craig discloses a waste heat recovery system (Craig Fig. 3) comprising: 
a drive unit 34A, 34B (gas turbine) having a drive shaft 35; 
a compressor 31 (low pressure compressor) coupled to the drive shaft (via the gearbox 36, Craig Fig. 3); and 
a waste heat recovery cycle (Craig Fig. 3) that utilizes a waste heat of the drive unit to evaporate a working fluid (via evaporator 37A) flowing to an expansion mechanism 37 (steam turbine) coupled to a rotating shaft of the compressor 31 (Craig Fig. 3, shaft 38 of the expansion mechanism is coupled to gearbox 36, which is coupled to compressor 31 via clutch 39), the expansion mechanism 37 configured to transmit a mechanical power to the compressor 31 via the rotating shaft 38 for compression separate from the drive unit (Col. 6 ln. 1-4, “The steam turbine shaft 38 is positively entrained in the gearbox 36, and drives the 5L.P. compressor 31, through a change-speed unit 39”; the compressor 31 is physically separate from the drive unit, Craig Fig. 3), thereby reducing a power required by the drive unit to drive the compressor (both the drive unit 34A, 34B and expansion mechanism 37 are coupled to the compressor 31 via the gearbox 36, hence they can share the load of the compressor 31, Col. 6, ln. 6-15, “The power from the steam turbine may contribute to the total shaft-power output of the whole plant or if the steam power be insufficient to meet the demand of the L.P. compressor, then the latter is driven in part by the steam turbine and in part by the gas turbine 34B”).
Regarding claim 3, Craig discloses the waste recovery system of claim 1, wherein the waste heat recovery cycle includes an evaporator 37A (“waste heat boiler”) configured to evaporate the working fluid flowing through a closed loop cycle to the expansion mechanism.
Regarding claim 4, Craig discloses the waste heat recovery system of claim 1, wherein the expansion mechanism 34A, 34B is coupled to a shaft driving a compressor stage 32 (a high pressure stage) of the compressor which is not mechanically connected to other stages 31 (the low pressure stage) of the compressor (Craig Fig. 3, the gas turbine 34A,34B is coupled to a separate stage of the compressor 32, which is not mechanically coupled to compressor 31).
Regarding claim 5, Craig discloses the waste heat recovery system of claim 1, wherein the expansion mechanism 37 is coupled to an opposing end of the drive shaft of the drive unit 34A, 34B (Craig Fig. 3, the expansion mechanism is connected to the opposite end of the drive shaft 35 of drive unit portion 34B, via the gearbox 36).
Regarding claim 6, Craig discloses the waste heat recovery system of claim 1, wherein the drive unit 34A, 34B is a gas turbine (Craig Fig. 3).
Regarding claim 18, Craig discloses the waste heat recovery system of claim 1, wherein the drive shaft 35 is a main drive shaft powering the compressor 31 (the drive shaft 35 coupled to the drive unit is capable of driving the compressor 31, since the drive shaft is coupled to the compressor through gearbox 36).
Regarding independent claim 9, Craig discloses a method of using waste heat recovery to assist in driving/powering a compression system, comprising: 
coupling a waste heat recovery cycle (the closed loop in Craig Fig. 3) to a drive unit 34A, 34B (“gas turbine”) and to a compressor 31 (low pressure compressor), the drive unit 34A, 34B being coupled to the compressor 31 (via the shaft 35, gearbox 36, and clutch 39, Craig Fig. 3), wherein the waste heat recovery cycle utilizes a waste heat of the drive unit to evaporate a working fluid (via evaporator/waste heat boiler 37A) flowing to an expansion mechanism 37 (steam turbine) coupled to a rotating shaft of the compressor (Craig Fig. 3, via shaft 38, gearbox 36, and clutch 39), the expansion mechanism configured to transmit a mechanical power to the compressor via the rotating shaft for compression separate from the drive unit (Col. 6 ln. 1-4, “The steam turbine shaft 38 is positively entrained in the gearbox 36, and drives the 5L.P. compressor 31, through a change-speed unit 39”; the compressor 31 is physically separate from the drive unit, Craig Fig. 3), thereby reducing a power required by the drive unit to drive the compressor (both the drive unit 34A, 34B and expansion mechanism 37 are coupled to the compressor 31 via the gearbox 36, hence they can share the load of the compressor 31, Col. 6, ln. 6-15, “The power from the steam turbine may contribute to the total shaft-power output of the whole plant or if the steam power be insufficient to meet the demand of the L.P. compressor, then the latter is driven in part by the steam turbine and in part by the gas turbine 34B”).
Regarding claim 11, Craig discloses the method of claim 9, wherein the waste heat recovery cycle includes an evaporator 37A (“waste heat boiler”) configured to evaporate the working fluid flowing through a closed loop cycle to the expansion mechanism.
Regarding claim 14, Craig discloses the waste heat recovery system of claim 1, wherein the drive unit 34A, 34B is a gas turbine (Craig Fig. 3).
Regarding independent claim 17, Craig discloses a method comprising: 
heating a working fluid (water) in a closed loop cycle (Craig Fig. 3) to evaporate the working fluid into a gas phase (steam) by directing a waste heat from a drive unit 34A, 34B (gas turbine) coupled to a compressor 31 (via gearbox 36) to an evaporator 37A (“waste heat boiler”) of the closed loop cycle; 
delivering the gas phase of the working fluid in the closed loop cycle to an expansion mechanism 37 (steam turbine) located in the closed loop cycle (Craig Fig. 3, Col. 5, ln. 75-Col. 6, ln. 5); 
transmitting a mechanical power to the compressor 31 by operation of the expansion mechanism 37, which is mechanically coupled to a rotating shaft, wherein the working fluid evaporated by the evaporator 37A flows through the closed loop cycle to the expansion mechanism, further wherein the mechanical power is transmitted to the compressor via the rotating shaft (Col. 6 ln. 1-4, “The steam turbine shaft 38 is positively entrained in the gearbox 36, and drives the 5L.P. compressor 31, through a change-speed unit 39”) for compression separate from the drive unit (the compressor 31 is physically separate from the drive unit, Craig Fig. 3), thereby reducing a power required by the drive unit to drive the compressor (both the drive unit 34A, 34B and expansion mechanism 37 are coupled to the compressor 31 via the gearbox 36, hence they can share the load of the compressor 31, Col. 6, ln. 6-15, “The power from the steam turbine may contribute to the total shaft-power output of the whole plant or if the steam power be insufficient to meet the demand of the L.P. compressor, then the latter is driven in part by the steam turbine and in part by the gas turbine 34B”); and 
condensing an exhaust gas produced by the operation of the expansion mechanism back to a liquid phase (with condenser 37B) to be used as the working fluid flowing through the evaporator of the closed loop cycle (Craig Fig. 3, the working fluid flows from the condenser to the evaporator within the closed loop).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Harada in view of Mandrin (US 4,271,665).
Regarding claims 2 & 10, Harada discloses the waste heat recovery system and method of claims 1 & 9 respectively, but fails to disclose wherein the waste heat recovery cycle includes a pump configured to increase a pressure of the working fluid flowing within the closed loop cycle. 
Mandrin teaches a waste heat recovery cycle including a pump 45 (Mandrin Fig. 2 above)configured to increase a pressure of the working fluid flowing within the closed loop cycle (Col. 5, In. 7-12, “The water vapor which expands in the turbine 41 condenses in a condenser 44 and is drawn by a pump 45 so as to be supplied, in part, as feed water through a pipe 46 to the steam generator 21 and, in part, through a pipe 47 to the steam generator 24”).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system and method of Harada to include a pump in the closed loop cycle, as taught by Mandrin, in order to draw the condensed working fluid flowing within the closed loop cycle from the condenser and through the boiler/evaporator/steam generator (Mandrin Col. 5, In. 7-12, using a pump to draw the condensed working fluid from the condenser to the evaporator would increase the pressure of the working fluid).

Claims 7, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Harada in view of Wulf (US 5,402,631).
Regarding claims 7 & 15, Harada discloses the waste heat recovery system and method of claims 1 & 9 respectively, but fails to disclose wherein the compressor is an integrally geared compressor having multiple compression stages.  
Wulf teaches a waste heat recovery system and method, wherein the compressor 242, 244 is an integrally geared compressor having multiple compression stages (Col. 2, In. 49-63, Col. 8, In. 6-9, In. 20-54, “a first integral gear pressure processor 242 and a second integral gear pressure processor 244”, each with additional stages 276, 278, 266, 268, 270). Wulf further teaches that integrally geared compressors are well-known in the art of process plants (Col. 1, In. 28-53).
It is noted that the use of a known prior art structure (in this case the use of integrally geared compressors as taught by Wulf), to obtain predictable results (in this case to provide a known type of compressor for the system of Harada to compress a fluid) was an obvious extension of prior art teachings, KSR; MPEP 2141 III A.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated the integrally geared compressor, as taught by Wulf, as the compressor in the system & method of Harada, in order to provide a compressor arrangement that can provide multiple stages of compression tailored to specific speed requirements of that compression stage, while having integrated gear and pinion meshing with the gas turbine/drive unit, thus eliminating the need for additional gear systems, reducing costs and power loss (Wulf, Col. 1, In. 29-51, Col. 9, In. 25-Col. 10, In. 5). One skilled in the art would have been motivated to incorporate into the system of Harada a known type of compressor that is best suited for the level of performance and cost that is desired, and application of such a compressor type would have been an obvious extension of the prior art.

Claims 8 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Harada in view of Perez (US 3,215,342).
Regarding claims 8 & 16, Harada discloses the waste heat recovery system and method of claims 1 & 9, but fails to disclose wherein the compressor is barrel compressor having multiple compression stages.
Perez teaches a barrel compressor (“barrel type axial-flow multistage centrifugal compressor”, Col. 1, ln. 7-9, Col. 2, ln. 15-37) having multiple compression stages (Perez Fig. 1).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated the barrel compressor having multiple compression stages of Perez as the compressor in the system & method of Harada, in order to provide a compressor arrangement that provides forced circulation of cooling air to cool the compressor, and to provide operation that is free of contamination by lubricating mediums (Perez Col. 1, ln. 14-25).  Barrel type compressors are also well-known in the art (see for further example, the previously cited, Pilarczyk US 3,976,165; Pilarezyk US 4,057,371; Pilarezyk US 3,942,908), and one of ordinary skill would have motivated to been motivated to select from known compressor types (such as barrel compressors) to achieve a desired level of performance based on the intended use of the system.

Claims 2, 10, 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Craig in view of Mandrin (US 4,271,665).
Regarding claims 2 & 10, Craig discloses the waste heat recovery system and method of claims 1 & 9 respectively, but fails to disclose wherein the waste heat recovery cycle includes a pump configured to increase a pressure of the working fluid flowing within the closed loop cycle. 
Mandrin teaches a waste heat recovery cycle including a pump 45 (Mandrin Fig. 2 above)configured to increase a pressure of the working fluid flowing within the closed loop cycle (Col. 5, In. 7-12, “The water vapor which expands in the turbine 41 condenses in a condenser 44 and is drawn by a pump 45 so as to be supplied, in part, as feed water through a pipe 46 to the steam generator 21 and, in part, through a pipe 47 to the steam generator 24”).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system and method of Craig to include a pump in the closed loop cycle, as taught by Mandrin, in order to draw the condensed working fluid flowing within the closed loop cycle from the condenser and through the boiler/evaporator/steam generator (Mandrin Col. 5, In. 7-12, using a pump to draw the condensed working fluid from the condenser to the evaporator would increase the pressure of the working fluid).
Regarding claim 12, Craig in view of Mandrin teaches the waste heat recovery system of claim 10, and Craig further teaches wherein the expansion mechanism 34A, 34B is coupled to a shaft driving a compressor stage 32 (a high pressure stage) of the compressor which is not mechanically connected to other stages 31 (the low pressure stage) of the compressor (Craig Fig. 3, the gas turbine 34A,34B is coupled to a separate stage of the compressor 32, which is not mechanically coupled to compressor 31).
Regarding claim 13, Craig in view of Mandrin teaches the waste heat recovery system of claim 10, and Craig further teaches the expansion mechanism 37 is coupled to an opposing end of the drive shaft of the drive unit 34A, 34B (Craig Fig. 3, the expansion mechanism is connected to the opposite end of the drive shaft 35 of drive unit portion 34B, via the gearbox 36).

Claims 7, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Craig in view of Wulf (US 5,402,631).
Regarding claims 7 & 15, Craig discloses the waste heat recovery system and method of claims 1 & 9 respectively, but fails to disclose wherein the compressor is an integrally geared compressor having multiple compression stages.  
Wulf teaches a waste heat recovery system and method, wherein the compressor 242, 244 is an integrally geared compressor having multiple compression stages (Col. 2, In. 49-63, Col. 8, In. 6-9, In. 20-54, “a first integral gear pressure processor 242 and a second integral gear pressure processor 244”, each with additional stages 276, 278, 266, 268, 270). Wulf further teaches that integrally geared compressors are well-known in the art of process plants (Col. 1, In. 28-53).
It is noted that the use of a known prior art structure (in this case the use of integrally geared compressors as taught by Wulf), to obtain predictable results (in this case to provide a known type of compressor for the system of Craig to compress a fluid) was an obvious extension of prior art teachings, KSR; MPEP 2141 III A.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated the integrally geared compressor, as taught by Wulf, as the compressor in the system & method of Craig, in order to provide a compressor arrangement that can provide multiple stages of compression tailored to specific speed requirements of that compression stage, while having integrated gear and pinion meshing with the gas turbine/drive unit, thus eliminating the need for additional gear systems, reducing costs and power loss (Wulf, Col. 1, In. 29-51, Col. 9, In. 25-Col. 10, In. 5). One skilled in the art would have been motivated to incorporate into the system of Craig a known type of compressor that is best suited for the level of performance and cost that is desired, and application of such a compressor type would have been an obvious extension of the prior art.


Claims 8 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Craig in view of Perez (US 3,215,342).
Regarding claims 8 & 16, Craig discloses the waste heat recovery system and method of claims 1 & 9, but fails to disclose wherein the compressor is barrel compressor having multiple compression stages.
Perez teaches a barrel compressor (“barrel type axial-flow multistage centrifugal compressor”, Col. 1, ln. 7-9, Col. 2, ln. 15-37) having multiple compression stages (Perez Fig. 1).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated the barrel compressor having multiple compression stages of Perez as the compressor in the system & method of Craig, in order to provide a compressor arrangement that provides forced circulation of cooling air to cool the compressor, and to provide operation that is free of contamination by lubricating mediums (Perez Col. 1, ln. 14-25).  Barrel type compressors are also well-known in the art (see for further example, the previously cited, Pilarczyk US 3,976,165; Pilarezyk US 4,057,371; Pilarezyk US 3,942,908), and one of ordinary skill would have motivated to been motivated to select from known compressor types (such as barrel compressors) to achieve a desired level of performance based on the intended use of the system.

Pertinent Prior Art
The prior art made of record on the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALAIN CHAU/Primary Examiner, Art Unit 3741